Name: Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/8 Official Journal of the European Communities 28 . 7 . 79 COUNCIL REGULATION (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans HAS ADOPTED THIS REGULATION : Article 1 1 . Before 1 August every year , in respect of the marketing year commencing the following year, a guide price for soya beans falling within heading No 12.01 of the Common Customs Tariff shall be fixed for the Community, in accordance with the procedure laid down in Article 43 (2) of the Treaty . The guide price shall be fixed at a fair level for producers, having regard to the supply requirements of the Community . 2 . The guide price shall remain in force throughout the marketing year ; this shall cover the period 1 November to 31 October. 3 . The guide price shall refer to a standard quality. This quality shall be defined by the Council in accor ­ dance with the procedure laid down in paragraph 1 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas soya bean production is becoming of increasing importance to the Community ; Whereas, in order to promote the development of this production , which is in direct competition with soya beans imported at zero duty from third countries , Council Regulation (EEC) No 1 900/74 (3) laid down special support measures for these beans ; Whereas experience has shown that the system of aid introduced is not the one most appropriate for the purpose of attaining the desired objective ; whereas, therefore , this system should be improved and, for reasons of clarity, Regulation (EEC) No 1900/74 replaced by this Regulation ; Whereas the sale on the market of their bean produc ­ tion must assure producers of a fair return , the level of which may be defined by a guide price ; whereas the difference between this price and the price for soya beans on the world market corresponds to the amount of aid which should be granted in order to attain the desired end ; Whereas for the proper functioning of the system of aid and with the aim of enabling farmers to take advantage of the system the granting of this aid must be made subject to the conclusion with farmers of contracts specifying a minimum buying in price ; Whereas the expenditure incurred by Member States as a result of the obligations arising from the applica ­ tion of this Regulation will be borne by the Commu ­ nity, in accordance with Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 929/79 (5 ), Article 2 1 . When the guide price for a marketing year is higher than the world market price for soya beans, as determined in accordance with Article 3, aid equal to the difference between these two prices shall be granted for soya beans harvested in the Community. 2 . The aid shall be granted to any natural or legal person who :  fulfils certain conditions to be determined, and  has concluded with individual or associated soya beans producers a contract providing for payment to the producer of a price at least equal to the minimum price referred to below. This minimum price shall be fixed at a level guaran ­ teeing sales for producers at a price as close as possible to the guide price, allowing in particular for market fluctuations and the cost of transporting the beans from the areas where they are produced to the areas where they are used . (&gt;) OJ No C 93, 9 . 4. 1979, p. 49 . (2 ) OJ No C 171 , 9 . 7 . 1979 , p. 1 . (3 ) OJ No L 201 , 23 . 7 . 1974, p . 5 . ( «) OJ No L 94, 28 . 4. 1970, p . 13 . h) OJ No L 117, 12 . 5 . 1979, p . 4 . 28 . 7 . 79 Official Journal of the European Communities No L 190/9 Detailed rules for the implementation of this Article shall be determined in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC. Article 4 The Member States and the Commission shall exchange the information necessary for the implemen ­ tation of this Regulation . The nature of this informa ­ tion shall be decided on in accordance with the proce ­ dure laid down in Article 38 of Regulation No 136/ 66/EEC. The detailed rules concerning the notifica ­ tion of such information shall be laid down in accor ­ dance with the same procedure . 3 . The aid shall be paid by the Member State on whose territory the beans are harvested . 4. The Council , acting by a qualified majority on a proposal from the Commission , shall every year fix the minimum price referred to in paragraph 2 at the same time as the guide price referred to in Article 1 . The same procedure shall be used to lay down : (a) general rules for granting the aid ; (b) detailed rules for checking entitlement to the aid ; (c) the conditions referred to in the first indent of paragraph 2. 5 . The amount of the aid shall be fixed periodically by the Commission during the period referred to in Article 3 . 6 . Detailed rules for implementing this Article, particularly in respect of the standard provisions with which the contracts referred to in paragraph 2 must comply, shall be determined in accordance with the procedure laid down in Article 38 of Council Regula ­ tion No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regula ­ tion (EEC) No 590/79 (2 ). Article 3 The world market price for soya beans, calculated for a Community frontier point , shall be determined on the basis of the most favourable purchasing possibili ­ ties during the most representative period for the sale of soya beans of Community origin . ' The Council , acting by a qualified majority on a proposal from the Commission , shall lay down the criteria for determining the world market price . Article 5 Regulation (EEC) No 1900/74 is hereby repealed as from 1 November 1980 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the first time to beans harvested in 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS ( ¢) OJ No 172, 30 . 9 . 1966 , p . 3025/66 . ( 2 ) OJ No L 78 , 30 . 3 . 1979 , p . 1 .